                 IN THE UNITED STATES DISTRICT COURT
                                                                         MAR 1 3 2020
                       FOR THE DISTRICT OF MONTANA                     Clerk, U.S. District Court
                                                                         District Of Montana
                               MISSOULA DIVISION                               Mi<5aoula




SCOTTSDALE INSURANCE                                 CV 19-189-M-DWM
COMPANY,AS SUCCESSOR IN
INTEREST TO POLICIES ORIGINALLY
UNDERWRITTEN BY WESTERN
HERITAGE INSURANCE COMPANY,                                 ORDER


                       Plaintiff,

        vs.



MATTHEW FOLKMAN,individually and
d/b/a JARAS CONSTRUCTION;
SLOPESIDE CONDOMINIUM
 ASSOCIATION,INC.; AIG PROPERTY
CASUALTY COMPANY,as subrogee of
SNOWDAY,LLC; STATE FARM FIRE
and CASUALTY CO., as subrogee ofJohn
Kuelbs; JOHN KUELBS,individually, and
DOES 1-10, inclusive,

                       Defendants.




      Defendant AIG Property Casualty Company having moved unopposed for

leave for its counsel to appear via telephone at the March 19, 2020 preliminary

pretrial conference.

      IT IS ORDERED that the motion(Doc. 24)is GRANTED in light of

counsel’s need to travel interstate. Counsel must contact the IT Department with
                                         1
the Clerk of Court in Missoula prior to the conference to make the necessary

arrangements.

      DATED this 13th day of March, 2020.




                                    United States District Court




                                         2
